FIFTH DIVISION
                                                                            February 11, 2010




No. 1-09-1989


APOLLO REAL ESTATE INVESTMENT                      )
FUND, IV, L.P., a Delaware Limited Partnership,    )
                                                   )
         Plaintiff-Appellees,                      )
                                                   )         Appeal from the
         v.                                        )         Circuit Court of
                                                   )         Cook County.
BRIAN GELBER, GELBER SECURITIES, LLC, )
an Illinois Limited Liability Company, ICE, LLC, an          )      07 L 5194
Illinois Limited Liability Company, GO, LLC, an )
Illinois Limited Liability Company, JOSEPH                   )      The Honorable
NICIFORO, ANNE M. NICIFORO, H. ROBERT )                      Bill Taylor,
HOLMES, LAURENCE WOZNICKI, and GARY )                        Judge Presiding.
SCHEIER,                                           )
                                                   )
         Defendants-Appellants.                    )


       PRESIDING JUSTICE TOOMIN delivered the opinion of the court:

       In this appeal we are asked to determine the sufficiency of allegations in an action by a

judgment creditor under the Uniform Fraudulent Transfer Act (740 ILCS 160/1 et seq. (West

2006)). In 2004, plaintiff, Apollo Real Estate Investment Fund IV, L.P. (Apollo), was assigned

an Ohio judgment obtained by its assignor against several corporate entities. Thereafter, Apollo

commenced this proceeding to collect money it claims was wrongfully transferred to them by one

of those debtor corporations in avoidance of payment for work earlier performed by the judgment

creditor. Apollo’s amended complaint alleged two counts under the Uniform Fraudulent
1-09-1989

Transfer Act, one count for breach of fiduciary duty, and one count for unjust enrichment. The

circuit court’s order dismissing the complaint contained a Rule 304(a) finding allowing this

appeal to proceed. Apollo appeals only the dismissal of the claims under the Uniform Fraudulent

Transfer Act. For the follow reasons, we affirm in part, reverse in part, and remand.

                                          BACKGROUND

       The instant proceeding arises from the identical factual background as recited in our

earlier opinion answering the certified questions regarding the unjust enrichment claim pursuant

to Supreme Court Rule 308 (155 Ill. 2d R. 308). See Apollo Real Estate Investment Fund, IV,

L.P. v. Gelber, No. 1-09-1538 (December 31, 2009). Where necessary to resolution of the

present appeal, the facts will be repeated, or given in more detail where they were not relevant to

the prior appeal but are relevant here.

       In 1994, David Lasier founded TWS, Inc., a holding company, and Telecom Wireless

Solutions, Inc. (TWS), an Atlanta-based telecommunications company. Under the umbrella of

TWS, Lasier also formed other affiliates and subsidiaries to acquire, develop, and operate

wireless networks, which included: TWS International, Inc. (TWS International); OPM Auction

Company (OPM); Blue Sky Communications, Inc.; Blue Sky Communications, L.L.C.; and Blue

Sky International, Ltd. (BSCI). We refer to the corporate entities under the umbrella of TWS

collectively as the “TWS companies.”

       On December 1, 1997, Gelber Securities, Inc. (Gelber Securities), extended a $2.4 million

line of credit to TWS under a line of credit agreement, secured by assets of TWS. Gelber

Securities was a shareholder of TWS. One of Gelber Securities’ principals was defendant Brian


                                                 2
1-09-1989

Gelber, who was also a member of the board of directors of TWS. Gary Scheier was also on the

board of directors of TWS.

        On December 31, 1997, Gelber Securities assigned all of its rights and obligations under

the line of credit, including its right to repayment, to Ice, LLC, which was formed by Gelber.

The members of Ice, LLC, included the managing member Go, LLC, whose members included

Gelber and his sons. The other members of Ice, LLC, were Joseph Niciforo, Anne M. Niciforo,

H. Robert Holmes, and Laurence Woznicki. TWS subsequently drew almost the entire balance

of the $2.4 million credit line.

        In 1999, the TWS companies, through OPM, purchased licenses at an FCC auction at a

cost of less than $4 million to operate wireless networks in West Virginia. OPM’s sole function

was to hold the licenses; it did not conduct any business operations. The TWS companies hired

an outside company, Divine Tower International Corporation (Divine), to design, develop, and

construct the network. Accordingly, in May 1999, Divine and TWS executed a letter of intent

providing that Divine would prepare proposals and quotations on the network infrastructure, and

that Divine would be utilized to develop and construct the network “for Blue Sky

Communications (BSC), through appropriate domestic and international affiliates.” On May 27,

1999, Divine and TWS executed a quick-start agreement providing Divine 30 days to identify

and prepare reports for network development areas.

        On November 29, 1999, Divine and BSCI executed a memorandum of understanding

providing that Divine was to fund, develop, construct, and lease operating assets to BSCI in

specific geographic regions in West Virginia. The memorandum of understanding stated that


                                                3
1-09-1989

BSCI, “through its affiliated company OPM Auction Company,” was the owner of the West

Virginia licenses, and that BSCI, through its wholly owned subsidiary, Blue Sky

Communications, L.L.C., would manage and operate the mobile telephone services in the

designated areas. The memorandum of understanding further provided that Divine agreed “to

contract various network design and engineering services, as mutually agreed to, to TWS, Inc.,

the parent company of BSCI, or its affiliates and sometimes to a team comprised of TWS (or its

affiliates), BSCI, and [Divine] engineering staff.”

        According to Apollo, subsequent to these agreements the TWS companies, including

OPM, orally agreed with Divine that the TWS companies would pay Divine $9,750 for Divine’s

work on each geographical radius for the wireless towers in West Virgina, referred to as a search

area ring (SAR). The TWS companies issued Divine 239 SARs, which Divine worked on

developing, and as a result the TWS companies owed Divine $2,330,250. Divine could not have

worked on these SARs without the agreement of OPM, which held the licenses. The TWS

companies, including OPM, orally agreed to compensate Divine for its work on obtaining leased

sites at $24,375 per leased site, which amounted to a total of $1,974,375. Further, the TWS

companies, including OPM, orally agreed with Divine to pay $29,250 per site for construction,

and owed Divine $146,250 for its pre-construction work on five sites.

       Nonetheless, on July 21, 2000, the TWS companies informed Divine that they were

ceasing all operations relating to the West Virginia network and instructed Divine to stop all

work. On September 13, 2000, Divine submitted an invoice to Blue Sky Communications, Inc.,

for $2,978,500 for the work it performed, with 1.5% monthly interest after 30 days. On


                                                 4
1-09-1989

November 20, 2000, the maturity date of the working capital line of credit agreement, TWS owed

Ice, LLC, as Gelber Securities’ assignee, $2.378 million in principal and accrued interest. TWS

and Ice, LLC, subsequently agreed to extend the maturity date to July 31, 2001.

       On June 29, 2001, OPM as seller, together with TWS as the sole shareholder, sold the

West Virginia licenses to Key Communications, Inc., for approximately $14 million. OPM sent

the majority of the sale proceeds to TWS and paid Gelber Securities $2,385,240. Gelber

Securites then caused some or all of those funds to be transferred to Ice, LLC, for distribution to

its members. OPM received no consideration for this transfer, nor did it retain any proceeds of

the sale. Shortly thereafter, OPM dissolved because it had no assets. Neither OPM nor any of

the other TWS companies paid Divine.

       In 2002, Divine filed suit against the TWS companies in the United States District Court

for the Southern District of Ohio, Eastern Division, captioned DTIC International Corp. v. Blue

Sky Communications, Inc., No. 2:02-CV-00905. On April 13, 2004, the district court granted

Divine’s uncontested summary judgment motion and entered judgment in favor of Divine and

against all the TWS Companies in the amount of $4,968,351, plus prejudgment interest in the

amount of $1,763,019, for a total judgment of $6,641,376. OPM had appeared in that case and

vigorously litigated, engaging in extensive discovery, yet failed to defend against Divine’s

summary judgment motion.

       The TWS companies did not pay Divine on the judgment, and Divine subsequently filed a

chapter 11 bankruptcy petition. 11 U.S.C. §1101 et seq. (2006). Apollo was one of Divine’s

secured creditors and had a deficiency claim for its prepetition secured claim against Divine for


                                                 5
1-09-1989

loans in the amount of $20,646,438.60. On December 12, 2004, the bankruptcy court approved

Divine’s plan of liquidation, under which Apollo was assigned Divine’s judgment against the

TWS companies.

       On June 23, 2005, Apollo filed an action in the circuit court of Cook County against

defendants and others, captioned Apollo Real Estate Investment Fund IV, L.P. v. Brian Gelber,

No. 05 L 6954. The case was dismissed for failure to state a claim pursuant to section 2-615 of

the Illinois Code of Civil Procedure (735 ILCS 5/2-615 (West 2004)), with leave to amend.

Apollo voluntarily dismissed that action and refiled it in this proceeding on May 17, 2007.

Apollo asserted two counts for claims for violations of the Illinois Uniform Fraudulent Transfer

Act, one count for breach of fiduciary duty, and one count for unjust enrichment, against Brian

Gelber, Gelber Securities, LLC, Ice, LLC, and Go, LLC, whom we will refer to collectively as

the “Gelber defendants.”1 Pursuant to the Gelber defendants’ motion, the circuit court dismissed

the complaint on October 24, 2007, and Apollo filed a first amended complaint alleging the same

four counts. On February 7, 2008, the court dismissed the first three counts for failure to state a

cause of action, but allowed the unjust enrichment claim to stand.2 The order dismissing the

remaining claims contained language that it was immediately appealable pursuant to Supreme

Court Rule 304(a) (210 Ill. 2d R. 304(a)).


       1
           The other named defendants are not parties to this appeal.
       2
           The circuit court subsequently certified three questions for our review pertaining to the

unjust enrichment claim, which were answered by this court on December 31, 2009, and are not

in any event relevant to the instant appeal.

                                                  6
1-09-1989

                                            ANALYSIS

       As noted, the circuit court dismissal of Apollo’s Uniform Fraudulent Transfer Act claims

was premised on section 2-615 of the Illinois Code of Civil Procedure (735 ILCS 5/2-615 (West

2000)). A motion to dismiss brought under section 2-615 tests the legal sufficiency of the

complaint. In ruling on a 2-615 motion, a court must accept as true all well-pleaded facts in the

complaint and all reasonable inferences therefrom. Vitro v. Mihelcic, 209 Ill. 2d 76, 81, 806
N.E.2d 632, 634 (2004), citing American National Bank & Trust Co. v. City of Chicago, 192 Ill.
2d 274, 279, 735 N.E.2d 551, 554 (2000), and Weatherman v. Gary-Wheaton Bank, 186 Ill. 2d
472, 491, 713 N.E.2d 543, 552 (1999). The critical inquiry is whether the allegations of the

complaint, when construed in the light most favorable to the plaintiff, are sufficient to establish a

cause of action upon which relief may be granted. Vitro, 209 Ill. 2d at 81, 806 N.E.2d at 634,

citing Jarvis v. South Oak Dodge, Inc., 201 Ill. 2d 81, 86, 773 N.E.2d 641, 644 (2002), and

Weatherman, 186 Ill. 2d at 491, 713 N.E.2d at 552. A cause of action should not be dismissed

on the pleadings unless it clearly appears that no set of facts can be proved under the pleadings

that will entitle the plaintiff to recover. American National Bank & Trust Co., 192 Ill. 2d at 279,
735 N.E.2d at 554, citing McGrath v. Fahey, 126 Ill. 2d 78, 90, 533 N.E.2d 806, 811 (1988).

Our standard of review on section 2-615 dismissals is de novo. Vitro, 209 Ill. 2d at 81, 806

N.E.2d at 634.

       The Gelber defendants first maintain that the amended complaint fails to state a cause of

action under the Uniform Fraudulent Transfer Act because there is no factual basis supporting a

debtor/creditor relationship between Divine and OPM. According to the Gelber defendants,


                                                  7
1-09-1989

OPM was not a party to any of the agreements between Divine and the other corporate entities,

which are “separate” corporations, as shown by other inconsistent allegations in the complaint

and the exhibits, and therefore there is nothing to connect OPM to the liability of TWS or any of

its subsidiary companies. The line of credit agreement was between Gelber Securities and TWS;

the letter of intent was between Divine and Blue Sky Communications; the quick-start agreement

was between Divine and TWS; and the memorandum of understanding was between Divine and

Blue Sky Communications. Also, the final invoice for payment of $2,978,500.00 for work was

sent by Divine to Blue Sky Communications, not OPM. The Gelber defendants also maintain

that the allegations concerning oral agreements between Divine and OPM for Divine’s work are

insufficient to establish a debtor-creditor relationship. The Gelber defendants likewise contend

that the Ohio judgment cannot be relied upon to show a debtor-creditor relationship. They

further maintain they are not bound under res judicata or collateral estoppel by the findings

underpinning the Ohio judgment, specifically the finding that OPM is one of the judgment

debtors.

       In order to state a claim under the Uniform Fraudulent Transfer Act, “the factual situation

must include a debtor who is liable on a claim to a creditor.” A.P. Properties, Inc. v. Goshinsky,

186 Ill. 2d 524, 528, 714 N.E.2d 519, 521 (1999). The creditor must show that it has “a right to

payment” that it can seek to recover from the debtor. A.P. Properties, Inc., 186 Ill. 2d at 529,

714 N.E.2d at 522, citing 740 ILCS 160/2(c) (West 1996). Under the Uniform Fraudulent

Transfer Act, a creditor is “a person who has a claim” and a debtor is “a person who is liable on a

claim.” 740 ILCS 160/2(d), (f) (West 2000). A claim is “a right to payment, whether or not the


                                                 8
1-09-1989

right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

disputed. undisputed, legal, equitable, secured, or unsecured.” 740 ILCS 160/2(c) (West 2006).

Illinois courts treat “claims” fairly broadly:

        “Indeed, a claim is a right to payment. The claim may or may not be reduced to

        judgment. It may be liquidated or unliquidated. It may be fixed or contingent. It may be

        matured or unmatured. It may be disputed or undisputed. It may be legal or equitable. It

        may be secured or unsecured.” Falcon v. Thomas, 258 Ill. App. 3d 900, 909, 629 N.E.2d
789, 795 (1994).

Under Illinois law, pursuant to the merger doctrine, once a judgment based on a contract is

entered, all prior claims from that instrument are merged into the judgment. In re Werner, 386
B.R. 684, 694 (N.D. Ill. 2008), citing Poilevey v. Spivack, 368 Ill. App. 3d 412, 414, 857 N.E.2d
834, 836 (2006).

        The Gelber defendants argue that because they were not parties to the Ohio litigation,

they are not bound by that judgment or the findings therein under res judicata or collateral

estoppel. However, we find the Gelber defendants’ argument misplaced. Res judicata applies

between the same parties if the following elements exist: “ ‘(1) an identity of the parties or their

privies; (2) an identity of the causes of action; and (3) a final judgment on the merits.’ ” Cabrera

v. First National Bank of Wheaton, 324 Ill. App. 3d 85, 92, 753 N.E.2d 1138, 1144-45 (2001),

quoting Conner v. Reinhard, 847 F.2d 384, 394 (7th Cir. 1988).

        First, the Gelber defendants themselves assert that they are not parties to that judgment.

Second, and more importantly, they maintain that the cause of action here is entirely different.


                                                  9
1-09-1989

However, in attacking the validity of the Ohio judgment, the Gelber defendants misconstrue the

nature of a cause of action for fraudulent transfer under the Uniform Fraudulent Transfer Act.

The gravamen of the fraudulent transfer counts in this case is the transfer of proceeds from OPM

to defendants; it is not a direct action to enforce the Ohio judgment personally against them. An

action brought pursuant to the Uniform Fraudulent Transfer Act directly concerns the assets of

the judgment debtor and imposes liability based on the value of the transferred assets. Kennedy

v. Four Boys Labor Services, Inc., 279 Ill. App. 3d 361, 369, 664 N.E.2d 1088, 1092 (1996),

citing 740 ILCS 160/8 (West 1994). “Such an action does not concern personal liability; rather,

it attempts to avoid the transfer and seeks the actual assets transferred.” Kennedy, 279 Ill. App.
3d at 368-69, 664 N.E.2d at 1092-93. Cf. Sunseri v. Moen, 382 Ill. App. 3d 821, 888 N.E.2d 713

(2008) (the underlying out-of-state judgment was against the general partnership and thus

precluded judgment the creditor from attempting to enforce the judgment against the individual

partner's personal assets).

       The Uniform Fraudulent Transfer Act further provides that in an action against a transfer

under its provisions, a creditor may obtain, among other remedies, “avoidance of the transfer or

obligation to the extent necessary to satisfy the creditor's claim” (740 ILCS 160/8(a)(1) (West

2000)). Section 8(b) of this enactment further provides: “If a creditor has obtained a judgment

on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset

transferred or its proceeds.” 740 ILCS 160/8(b) (West 2000).

       Thus, the cause of action alleged here is not a personal action against defendants to

directly enforce the Ohio judgment, nor is Apollo attempting to relitigate the liability for the


                                                 10
1-09-1989

Divine work. Apollo does not allege that the Gelber defendants are liable on the underlying

claims in the Ohio judgment. Rather, the allegations concerning the Ohio judgment were

necessary only to establish the elements of a claim for that judgment and Apollo’s status as a

judgment creditor under the Uniform Fraudulent Transfer Act. Apollo seeks OPM’s assets by

way of avoiding the transfer of those assets from OPM to the Gelber defendants as a fraudulent

transfer. Here, Apollo is the assignee of a judgment already obtained against all the TWS

companies, which include OPM. The allegations concerning the Ohio judgment merely state the

requisite elements of a claim and debtor/creditor relationship under the Uniform Fraudulent

Transfer Act.

       We discern that in ostensibly arguing that Apollo failed to state a cause of action under

the Uniform Fraudulent Transfer Act, the Gelber defendants impermissibly have made a

collateral attack on the Ohio judgment. A motion to dismiss challenges the action solely from

the face of the pleadings. Grobe v. Hollywood Casino-Aurora, Inc., 325 Ill. App. 3d 710, 714,

759 N.E.2d 154, 158 (2001), appeal denied, 198 Ill. 2d 590, 766 N.E.2d 239 (2002). In arguing

against the Ohio court's explicit finding that OPM is a judgment debtor liable for payment for the

Divine work, the Gelber defendants are going beyond the face of the pleadings and are making a

collateral attack on the Ohio judgment. “ ‘ “A collateral attack on a judgment is an attempt to

impeach that judgment in an action other than that in which it was rendered.” ’ ” City of Chicago

v. Midland Smelting Co., 385 Ill. App. 3d 945, 961, 896 N.E.2d 364, 380 (2008), quoting

Thomas v. Sklodowski, 303 Ill. App. 3d 1028, 1033, 709 N.E.2d 656, 659 (1999), quoting Buford

v. Chief, Park District Police, 18 Ill. 2d 265, 271, 164 N.E.2d 57, 60 (1960). Although the


                                                11
1-09-1989

Gelber defendants attempt to couch their argument as a defense against the application of res

judicata and collateral estoppel, their collateral attack on the Ohio judgment is transparent.

Courts should be liberal in recognizing a movant's collateral attack on a judgment, even if such

attack is mislabeled. Gay v. Frey, 388 Ill. App. 3d 827, 832, 905 N.E.2d 333, 337 (2009).

        Under the collateral attack doctrine, a final judgment rendered by a court of competent

jurisdiction may only be challenged through direct appeal or procedure allowed by statute and

remains binding on the parties until it is reversed through such a proceeding. Board of Trustees

of Community College District No. 508 v. Rosewell, 262 Ill. App. 3d 938, 961, 635 N.E.2d 413,

431-32 (1992), citing Malone v. Cosentino, 99 Ill. 2d 29, 32-33, 457 N.E.2d 395, 397 (1983).

The doctrine may be invoked whenever the effect of an action is to modify the former

adjudication. Board of Trustees, 262 Ill. App. 3d at 961, 635 N.E.2d at 432. A foreign judgment

is not subject to collateral attack except on the grounds of fraud in the procurement of the

judgment or lack of jurisdiction in the rendering court. Holy Cross Hospital, Inc. v. Rossi, 171
Ill. App. 3d 637, 639, 525 N.E.2d 1235, 1236 (1988). Further, only fraud which prevents a court

from acquiring jurisdiction, as distinguished from fraud which occurred after the court obtained

jurisdiction, renders the foreign judgment void. Rossi, 171 Ill. App. 3d at 639, 525 N.E.2d at

1236.

        Further, as to a foreign judgment, “ ‘[u]nder the doctrine of full faith and credit, the forum

court will not rehear a case on its merits because the judgment is res judicata.’ ” Firstar Bank

Milwaukee, NA v. Cole, 287 Ill. App. 3d 381, 383, 678 N.E.2d 668, 670 (1997), quoting All

Seasons Industries, Inc. v. Gregory, 174 Ill. App. 3d 700, 703, 529 N.E.2d 25, 26 (1988). “A


                                                 12
1-09-1989

primary aim of the full faith and credit clause is to avoid the relitigation in other states of issues

adjudicated to final resolution.” Doctor's Associates, Inc. v. Duree, 319 Ill. App. 3d 1032, 1046,

745 N.E.2d 1270, 1282-83 (2001).

        Here it is clear there can be no collateral attack on the Ohio judgment. There are no

jurisdictional defects with the Ohio judgment apparent on the face of the complaint. The Gelber

defendants do not question the jurisdiction of the Ohio court which rendered the Divine

judgment. Thus, they cannot make a collateral attack on that judgment establishing that OPM is

liable as a judgment debtor. Apollo is therefore entitled to rely on the validity of the Ohio

judgment as the claim on which its creditor status is based, and is entitled to rely on the judgment

finding that OPM is liable as a debtor. The Gelber defendants’ assertion that “[t]he Ohio

[j]udgment does not and cannot be used to prove anything in this litigation” is meritless, as the

judgment most certainly established OPM’s liability as a debtor to Divine, and now a judgment

debtor to Apollo as Divine’s assignee. For us to inquire into the underlying claims in the Ohio

judgment would upset the well-founded principle of comity in jurisprudence.3


        3
            We note that even if we were to address the issue of whether OPM is liable for the

Divine work, the letter of intent and memorandum of understanding executed between Divine

and Blue Sky Communications specifically also encompassed affiliates of TWS, which included

OPM. Thus, the conclusion that OPM was liable, along with the other TWS affiliates, could

easily be drawn directly from the agreements attached to Apollo’s amended complaint. Also, the

agreements specifically contemplated further agreements between the other corporate affiliates

and Divine and did not contain an integration clause, and therefore would allow consideration of

                                                  13
1-09-1989

       Interestingly, while contending that they were not parties to the Ohio judgment, the

Gelber defendants fail to cite to any authority which would then give them grounds to challenge

that judgment. Moreover, we discern that defendants may not have standing to challenge the

Ohio judgment because that judgment solely affected the interests of other corporate entities.

See Schranz v. I.L. Grossman, Inc., 90 Ill. App. 3d 507, 512, 412 N.E.2d 1378, 1384 (1980). The

Gelber defendants cannot have it both ways; they cannot claim they have no connection to the

Ohio judgment and at the same time attack the finding that OPM is liable in that judgment in an

effort to bar the cause of action here.

       Indeed, there is authority that collateral estoppel may apply directly to the Gelber

defendants warranting a finding that they are in law bound by the findings in the Ohio judgment.

Collateral estoppel applies when a party, or someone in privity with a party, participates in two

separate and consecutive cases arising on different causes of action and some controlling fact or

question material to the determination of both causes has been adjudicated against that party in

the former suit by a court of competent jurisdiction. Nowak v. St. Rita High School, 197 Ill. 2d
381, 389-90, 757 N.E.2d 471, 477 (2001). There is no generally prevailing definition of

“privity” that the court can apply to all cases; rather, determining privity requires careful

consideration of the circumstances of each case. Hayes v. State Teacher Certification Board,

359 Ill. App. 3d 1153, 1164, 835 N.E.2d 146, 156-57 (2005). “Privity” exists between a party to


Divine’s alleged oral agreements with OPM. Thus, the facts here are distinguishable from Main

Bank v. Baker, 86 Ill. 2d 188, 427 N.E.2d 94 (1981) (consideration of oral agreement barred by

parol evidence rule where the lease contained an integration clause).

                                                  14
1-09-1989
action and a nonparty, as will allow the nonparty to be bound by judgment on action, only if

those parties adequately represent the same legal interests. Holzer v. Motorola Lighting, Inc.,

295 Ill. App. 3d 963, 972, 693 N.E.2d 446, 453 (1998).

       Corporations and their officers, directors, and shareholders are in a category of

relationships that may establish privity, for purposes of res judicata or collateral estoppel. See

State Farm Fire & Casualty Co. v. John J. Rickhoff Sheet Metal Co., 394 Ill. App. 3d 548, 559-

60, 914 N.E.2d 577, 589 (2009). “Where *** a closely held corporation is a party to litigation,

those stockholders who are in complete control of the corporation are, in effect, in complete

control of the litigation, and where *** no one other than the parties to the suit have an interest in

the subject matter, they are bound by the decision regardless of the technical distinctions

involved in the use of the term ‘privity.’ ” Cohen v. Schlossberg, 17 Ill. App. 2d 320, 329, 150
N.E.2d 218, 223 (1958).

       We recognize that collateral estoppel has been applied in situations involving

corporations and shareholders and directors. In C.I.S., Inc. v. Kann, 76 Ill. App. 3d 109, 394
N.E.2d 916 (1979), the court affirmed an entry of summary judgment and applied collateral

estoppel concerning a finding from prior litigation based on the relationship between the

defendant corporation and the individual corporate officer defendant. C.I.S., Inc., 76 Ill. App. 3d

at 111, 394 N.E.2d at 918. The defendants in C.I.S. maintained they were to be directors of the

corporation and that there was a joint venture, but the president of the corporation asserted they

were merely its employees and that the bonuses they had each taken from C.I.S. funds were

unauthorized. C.I.S., Inc., 76 Ill. App. 3d at 110, 394 N.E.2d at 917. In the earlier action by the


                                                 15
1-09-1989
defendants to prevent their removal from the business, the trial court found that the bonuses

taken by the defendants were unauthorized and that there was no evidence of a joint venture.

C.I.S., Inc., 76 Ill. App. 3d at 110, 394 N.E.2d at 917. While that case was pending on appeal,

the corporation commenced the C.I.S. action against the defendants, seeking recovery of the

bonuses. The defendants argued that collateral estoppel based on the previous case should not

apply because the parties were not the same, as the president of C.I.S. was the party in the

previous litigation, whereas the corporation itself was the party in the C.I.S. litigation. C.I.S.,

Inc., 76 Ill. App. 3d at 110, 394 N.E.2d at 917. The court disagreed, finding that the president of

C.I.S. owned or controlled the corporation's stock at the time of the prior litigation.

       In the case sub judice, the Gelber defendants are also officers, shareholders, and/or

directors of the TWS companies that are the judgment debtors in the Ohio judgment. Gelber

Securities was a shareholder of TWS. One of Gelber Securities’ principals was Brian Gelber,

who was a member of the board of directors of TWS. Thus, collateral estoppel may indeed also

apply to defendants in the case before us. However, it is unnecessary to make this determination

here, as we have found that the allegations concerning the Ohio judgment are sufficient to state

the requisite elements of a claim and debtor/creditor relationship under the Uniform Fraudulent

Transfer Act, and that the Gelber defendants cannot collaterally attack the fact that OPM is a

judgment debtor, nor the fact that the Ohio judgment is a valid claim.

       Having determined that there is a debtor/creditor relationship based on the Ohio

judgment, we must next determine whether the complaint sufficiently alleges the remaining

elements of a cause of action under the Uniform Fraudulent Transfer Act. There are two


                                                  16
1-09-1989
provisions for liability under this enactment: section 5 (740 ILCS 160/5 (West 2000)), where the

creditor’s claim arose either before or after the transfer; and section 6, where the creditor’s claim

arose only before the transfer (740 ILCS 160/6 (West 2000)). In count I, Apollo alleged

violations under section 5(a)(1). In count II, Apollo alleged violations of sections 5(a)(2) and

6(a). In both counts, Apollo incorporated all the factual allegations concerning both the claim for

Divine’s work for the TWS companies and the Ohio judgment.

       As noted, pursuant to the merger doctrine, the only “claim” is the claim on the Ohio

judgment. The Ohio judgment was rendered after the fraudulent transfer occurred, and thus only

section 5 of the Uniform Fraudulent Transfer Act applies. See 740 ILCS 160/5(a) (West 2000).

A cause of action under section 6 is not properly maintainable. We thus affirm the dismissal of

that portion of count II alleging an action under Uniform Fraudulent Transfer Act section 6.

Therefore, we need not address the parties’ arguments concerning the sufficiency of the

allegations under that section 6.

       We now turn to the sufficiency of the allegations under section 5. Section 5 provides the

following:

               “(a) A transfer made or obligation incurred by a debtor is fraudulent as to a

       creditor, whether the creditor's claim arose before or after the transfer was made or the

       obligation was incurred, if the debtor made the transfer or incurred the obligation:

                       (1) with actual intent to hinder, delay, or defraud any creditor of the

               debtor; or

                       (2) without receiving a reasonably equivalent value in exchange for the


                                                 17
1-09-1989
               transfer or obligation, and the debtor:

                       (A) was engaged or was about to engage in a business or a transaction for

               which the remaining assets of the debtor were unreasonably small in relation to

               the business or transaction; or

                       (B) intended to incur, or believed or reasonably should have believed that

               he would incur, debts beyond his ability to pay as they became due.” 740 ILCS

               160/5 (West 2000).

       A cause of action under section 5(a)(1) is for actual fraud, often referred to as “fraud in

fact.” To prevail on this cause of action, a party must prove that the transfers were made with the

actual intent to hinder, delay, or defraud the creditors. In re Hennings Feed & Crop Care, 365
B.R. 868, 874 (C. D. Ill. 2007) (hereafter Stone), citing In re Martin, 145 B.R. 933, 946 (1992),

and In re Knippen, 355 B.R. 710, 721 (2006). The Uniform Fraudulent Transfer Act sets forth

11 factors in making a determination as to actual intent: (1) the transfer or obligation was to an

insider; (2) the debtor retained possession or control of the property transferred after the transfer;

(3) the transfer or obligation was disclosed or concealed; (4) before the transfer was made or

obligation was incurred, the debtor had been sued or threatened with suit; (5) the transfer was of

substantially all the debtor's assets; (6) the debtor absconded; (7) the debtor removed or

concealed assets; (8) the value of the consideration received by the debtor was reasonably

equivalent to the value of the asset transferred or the amount of the obligation incurred; (9) the

debtor was insolvent or became insolvent shortly after the transfer was made or the obligation

was incurred; (10) the transfer occurred shortly before or shortly after a substantial debt was


                                                  18
1-09-1989
incurred; and (11) the debtor transferred the essential assets of the business to a lienor who

transferred the assets to an insider of the debtor. 740 ILCS 160/5(b) (West 2000). See also

Kennedy v. Four Boys Labor Services, Inc., 279 Ill. App. 3d 361, 664 N.E.2d 1088 (1996).

       Constructive fraud or “fraud in law” is the cause of action set forth in section 5(a)(2) of

the Uniform Fraudulent Transfer Act. Constructive fraud occurs when (1) a voluntary gift is

made, (2) there is an existing or contemplated indebtedness against the debtor, and (3) the debtor

has failed to retain sufficient property to pay the indebtedness. In re Martin, 145 B.R. 933, 946

(N.D. Ill. 1992), citing In re Aluminum Mills Corp., 132 B.R. 869, 888 (N.D. Ill. 1991), and

Gendron v. Chicago & North Western Transportation Co., 139 Ill. 2d 422, 437, 564 N.E.2d
1207, 1214 (1990). “Establishing fraud in law does not require proof of actual intent to defraud.”

Stone, 365 B.R. at 874, citing General Electric Capital Corp. v. Lease Resolution Corp., 128
F.3d 1074, 1079 (7th Cir. 1997); Scholes v. Lehmann, 56 F.3d 750, 757 (7th Cir. 1995). “Rather,

transfers made for less than reasonably equivalent value, leaving a debtor unable to meet its

obligations, are deemed or presumed to be fraudulent.” Stone, 365 B.R. at 874, citing In re

Zeigler, 320 B.R. 362, 374 (N.D. Ill. 2005). The test set forth by the Illinois Supreme Court to

determine the validity of a transfer under the Uniform Fraudulent Transfer Act is “ ‘whether or

not it directly tended to or did impair the rights of creditors.... A donor may make a conveyance

with the most upright intentions, and yet, if the transfer hinders, delays, or defrauds his creditors,

it may be set aside as fraudulent.’ ” In re Martin, 145 B.R. at 947, quoting Birney v. Solomon,

348 Ill. 410, 414-15, 181 N.E. 318, 320 (1932).

       We reject the Gelber defendants’ assertion that the complaint is factually insufficient


                                                  19
1-09-1989
under Illinois’ pleading standards. Though Illinois is a fact-pleading jurisdiction that requires a

plaintiff to present a legally and factually sufficient complaint, the plaintiff is not required to

prove his or her case at the pleading stage. Weis v. State Farm Mutual Automobile Insurance

Co., 333 Ill. App. 3d 402, 405, 776 N.E.2d 309, 311 (2002). Rather, a plaintiff must allege

sufficient facts to state all the elements of the asserted cause of action. Weis, 333 Ill. App. 3d at

405, 776 N.E.2d at 311. Apollo correctly underscores the legal standard on a section 2-615

motion to dismiss; such dismissal is appropriate only when no set of facts would entitle the

plaintiff to recover. See Mackie v. Vaughn Chapter-Paralyzed Veterans of America, Inc., 354 Ill.

App. 3d 731, 739, 820 N.E.2d 1042, 1049 (2004), appeal denied, 214 Ill. 2d 535, 830 N.E.2d 3

(2005).

          In its amended complaint Apollo alleged that: (1) the transfer from OPM to Gelber

Securities was to an insider, as Gelber Securities was a shareholder of TWS, OPM’s parent

corporation, and its principal was Brian Gelber, who was also a director of TWS; (2) the transfer

was of substantially all of OPM’s assets; (3) there was no consideration for the transfer to Gelber

Securities as it was not a creditor of OPM; (4) OPM became insolvent and dissolved shortly after

the transfer without paying its creditors; (5) the transfer was made after Divine issued its invoice

and that invoice was not paid; and (6) the assets were transferred to Gelber Securities and

thereafter distributed to the Gelber defendants, who were also insiders.

          Apollo’s allegations are sufficient to state a cause of action for actual fraud under section

5(a)(1), and clearly state many of the factors provided in section 5(b), including that the transfer

was to an insider, the transfer was of substantially all the debtor's assets, the value of the


                                                   20
1-09-1989
consideration received by the debtor was not reasonably equivalent to the assets transferred, the

debtor was insolvent or became insolvent shortly after the transfer was made, the transfer

occurred after Divine’s invoice was received, and the assets were transferred eventually to

insiders. See 740 ILCS 160/5(b) (West 2000).

        Under the Uniform Fraudulent Transfer Act, an “insider” of a corporation includes the

following if the debtor is a corporation: a director of the debtor; an officer of the debtor; a person

in control of the debtor; a partnership in which the debtor is a general partner; a general partner in

a partnership; or a relative of a general partner, director, officer, or person in control of the

debtor. 740 ILCS 160/2(g)(2) (West 2000). An insider of a debtor corporation also includes “an

affiliate, or an insider of an affiliate as if the affiliate were the debtor.” 740 ILCS 160/2(g)(4)

(West 2000).

        According to Apollo’s allegations, and by the Gelber defendants’ own admission, OPM is

an affiliate of TWS. Defendant Gelber Securities was a shareholder of TWS. One of Gelber

Securities’ principals was defendant Gelber, who was a member of the board of directors of

TWS. TWS was the sole shareholder of OPM. Though OPM is a separate entity, it is clear from

the definitions under the Uniform Fraudulent Transfer Act that the allegations in the complaint

one can conclude TWS and OPM are affiliates, and that the Gelber defendants were insiders.

        Apollo’s allegations also state a cause of action for constructive fraud under section

5(a)(2) where it clearly alleged that the assets were transferred by OPM without receiving

reasonably equivalent consideration, and which depleted the assets of OPM such that it could

not, and did not, pay the Divine invoice. See 740 ILCS 160/5(a)(2) (West 2000).


                                                  21
1-09-1989
       An unbroken line of precedent establishes that similar allegations sufficiently state causes

of action under sections 5(a)(1) and 5(a)(2) of the Uniform Fraudulent Transfer Act. In In re

Phillips, 379 B.R. 765 (N.D. Ill. 2007), the court held that a transfer of money by a chapter 7

bankruptcy debtor to pay the mortgage on his daughter's home constituted actual and constructive

fraud under both sections 5(a)(1) and (a)(2) because the transfer was for the benefit of an insider,

made shortly after a substantial judgment had been entered against the debtor, and was for little

or no consideration. Brown, 379 B.R. at 782-83. Also, the transfers either were made when the

debtor was insolvent or caused the debtor to become insolvent. Brown, 379 B.R. at 782.

       In Star Insurance Co. v. Risk Marketing Group, Inc., 507 F. Supp. 2d 942 (N.D. Ill.

2007), aff'd, 561 F.3d 656 (7th Cir. 2009), the plaintiff insurers, after having obtained a judgment

in a different district court against the defendant corporations, brought a proceeding to enforce

the judgment and set aside fraudulent transfers. The court held that the insurers met their burden

to show fraud under the Uniform Fraudulent Transfer Act where the same individual was the

president of the transferee corporation and controlled the defendant corporations. Star Insurance

Co., 507 F. Supp. 2d at 947. Further, the transfers were made shortly before the defendants

became insolvent. Star Insurance Co., 507 F. Supp. 2d at 947.

       In In re H. King & Associates, 295 B.R. 246 (N.D. Ill. 2003) (hereafter Krol), the court

held that the bankruptcy trustee established the requisite elements under both sections 5(a)(1) and

5(a)(2) where, at the time the debtor corporation made voluntary transfers to debtor's president,

the debtor corporation had already incurred a judgment debt in the approximate sum of $700,000.

Krol, 295 B.R. at 290. Further, the transfers were made without receiving a reasonably


                                                 22
1-09-1989
equivalent value, and there was no evidence adduced to show that the transfer was for a lien.

Also, after the transfers, the debtor failed to retain sufficient property to pay its debts to other

creditors. Krol, 295 B.R. at 290.

        In Wachovia Securities, LLC v. Neuhauser, 528 F. Supp. 2d 834 (N.D. Ill. 2007), margin

accounts were opened by individual defendants and related companies for the purpose of

acquiring a substantial amount of a particular stock. When that stock plummeted, the margin

accounts became due and the bank brought several counts against the defendants under the

Illinois Uniform Fraudulent Transfer Act for transferring the company’s assets to the individual

defendants, making it impossible for the bank to collect on its $2.9 million margin call. After the

company incurred its margin debt, it received an extension of an existing line of credit from a

separate company in exchange for a security interest in all of its assets, despite the fact that the

company was in default. The subsidiary was owned by an individual defendant’s family trust and

the individual defendant was its only employee. Wachovia Securities, 528 F. Supp. 2d at 859.

The court denied the summary judgment motions of three of the individual defendants as to both

actual fraud and constructive fraud under sections 5(a)(1) and (2) and 6(a)(1) of the Illinois

Uniform Fraudulent Transfer Act. The court held there was sufficient evidence to create a

genuine issue of material fact that the transfer of the property was made to an insider to defraud

the bank, as both corporations were owned by the same individuals, and the transfer was of stock

from a company they owned to another company they owned. Wachovia Securities, 528 F. Supp.
2d at 858. There was also evidence that the transaction was without reasonably equivalent value,

and there was no evidence as to what, if any, consideration was received for the transfer.


                                                   23
1-09-1989
Wachovia Securities, 528 F. Supp. 2d at 859-60. Thus, summary judgment was denied as to the

actual and constructive fraud claims.

       We determine that Apollo has sufficiently stated claims under sections 5(a)(1) and 5(a)(2)

of the Uniform Fraudulent Transfer Act in counts I and II, and thus dismissal of these claims was

improper. Apollo has stated sufficient facts alleging a debtor/creditor relationship and a claim

based on the Ohio judgment. Apollo has further alleged sufficient facts for the remaining

elements under both sections 5(a)(1) and 5(a)(2) to state claims for actual and constructive fraud

under the Uniform Fraudulent Transfer Act. As such, we reverse the dismissal of count I and

reverse dismissal of the cause of action under section 5(a)(2) in count II.

                                          CONCLUSION

       For the foregoing reasons, we affirm in part, reverse in part, and remand to the circuit

court for further proceedings.

       Affirmed in part and reversed in part; cause remanded.

       FITZGERALD SMITH and HOWSE, JJ., concur.




                                                 24
             1-09-1989
                                        REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Please Use
Following                                         (Front Sheet to be Attached to Each Case)
Form:
                              APOLLO REAL ESTATE INVESTMENT FUND, IV, L.P., a Delaware limited partnership,
Comple te
TITLE
                                                   Plaintiff-Appellees,
of Case
                              v.

                              BRIAN GELBER, GELBER SECURITIES, LLC, an Illinois limited liability company, ICE,
                              LLC, an Illinois limited liability company, GO, LLC, an Illinois limited liability company,
                              JOSEPH NICIFORO, ANNE M. NICIFORO, H. ROBERT HOLMES, LAURENCE
                              WOZNICKI, and GARY SCHEIER,
                                                              Defendants-Appellants.

Docket No.
                                                                          No. 1-09-1989
COURT                                                               Appellate Court of Illinois
                                                                  First District, FIFTH Division

Opinion                                                                 February 11, 2010
Filed                                                               (Give month, day and year)


                                       JUSTICE TOOMIN delivered the opinion of the court:
JUSTICES
                                       FITZGERALD SMITH and HOWSE, JJ.                                                          concur [s]

                                                                                                                      dissent[s]



APPEAL from
the Circuit Ct. of                                 Lower Court and T rial Judge(s) in form indicated in the margin:
Cook County,
Chancery Div.                                            The H onorable Bill Taylor, Judge Presiding




                                              Indicate if attorney represents APPELLANTS or APPELLEE S and include
For                                                attorneys of counsel. Indicate the word NONE if not represented.
APPELLANTS,
John Doe, of         Attorneys for Defendants-Appellants:                                   James E. Dahl
Chicago.                                                                                    Patrick K. Dahl
For                                                                                         DAHL & BONADIES
APPELLEES,                                                                                  225 West Washington, Suite 1640
Smith and Smith                                                                             Chicago, IL 60606
of Chicago,                                                                                 312/641-3245
Joseph Brown,
(of Counsel)
                     Attorneys for Plaintiff-Appellee:                                      Kevin Keating
Also add
                                                                                            KEATING & SHURE, LTD
attorneys for
                                                                                            55 West Monroe Street, Suite 1600
third-party
appellants or                                                                               Chicago, IL 60603
appellees.                                                                                  312/201-8585




                                                                                 25
1-09-1989




            26